                        Case
                        Case 1:19-cv-00890-CM
                             1:19-cv-00890-CM Document
                                              Document 102 Filed07£29/20
                                                       84 Filed  09/09/20 Page
                                                                           Page11ofof22

                                                                     USDCSDNY
                                                                     DOCUMENT
 UNITED STATES DISTRICT COURT                                        ELBCTR.ONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK                                       DOC#: .           l l
- - - --                                               ~~•.TE FILED:
                                   - - - - - - ----tt-t::J                               l
                                                                                     j j ~ Joe
CAROLINE SIMON, individually and on behalf                                     •
of all others similarly situated,                                      Civil Case No. : 19-cv-00890
                                          Plaintiff,

vs.

ULTIMATE FITNESS GROUP, LLC d/b/a
ORANGETHEORY FITNESS, EPOC UWS LLC,



                                                                                             ✓Xj,~'    -✓ ) \
                                                                                                            - ~ (
FITNESS ADVOCATE LLC, ADAM KRELL,
and DOES 1 through 10, inclusive, and each of
them,
                                                                         ~l)~
                                            Defendant.
                                                                               VI        //\   (l ,t _;     V

  I '
  l. ~,
        l • '

                i
                    '

                        I
                            {   I ~,, '
                            .J L, ~....,,    V   •   •
                                                         l   ~


            DEFENDANT EPOC UWS LLC'S NOTICE OF MOTION TO ST AY
                                                                 µ
                                                                                   -JY   (~~lY¥. ~                ~
  PROCEEDINGS PENDING SUPREME COURT'S RULING IN FACEBOOK V. DUGUID                                               1·
                                                                                                                  t
    OR, IN THE ALTERNATIVE, CONTINUING ALL DEADLINES FOR 120 DAYS                                                 _~

                PLEASE TAKE NOTICE that, pursuant to Local Rules 6.1 and 7.1 of the United States
                                                                                                          ~~-
                                                                                                            \"   y
 District Court, Southern District ofNew York, and upon the accompanying Memorandum of                 Law, ✓
 the Request for Judicial Notice, and the Declaration of Nina D. Boyajian, as well as all prior papers                 a ,
                                                                                                                      Al
 and proceedings herein, Defendant EPOC UWS LLC ("Defendant"), by and through its                          V . if
 undersigned counsel, will and hereby moves this Court, before the Honorable Colleen McMahon at            er\/·
 the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, Courtroom 24A, New                ~,),

 York, New York 10007, at a date and time to be set by the Court, for entry of an Order temporarily               f
 staying this case pending a ruling by the Supreme Court of the United States in Facebook v.               0(

                                                                                                             '!.;r-
                                                                                                                   r (



 Duguid, No . I 9-51 I (lJ.S. cert granted July 9, 2020). In the altemati ve, Defendant seeks a 120-day

 continuance of all deadlines set forth in the Court' s July 8, 2020 Case Management Order (Dkt.                 ~ ·


                                                                                                          ~
 ACTIVE51638325
           Case
           Case 1:19-cv-00890-CM
                1:19-cv-00890-CM Document
                                 Document 102 Filed07/29/20
                                          84 Filed  09/09/20 Page
                                                              Page22ofof22




No. 58) to allow Defendant sufficient time to fully investigate Plaintiffs claims and prepare this

case for trial.


Date: July 29, 2020                           GREENBERG TRAURIG, LLP

                                           By: Isl Justin A. Maclean
                                              Justin A MacLean
                                              MetLife Building
                                               200 Park A venue
                                              New York, NY 10166
                                              Tel: 212-801-9200
                                              Email: MacleanJ@gtlaw.com

                                              Nina D. Boyajian (Pro Hae Vice Pending)
                                              1840 Century Park East, Suite 1900
                                              Los Angeles, CA 90067
                                              Tel: 310- 586-7700
                                              BoyajianN@gtlaw.com

                                              Attorneys for Defendant EPOC UWS LLC




                                                  2
ACTIVE51638325
